DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp. 
 
Claims 1-20 of the instant application are rejected on the grounds of non-statutory double patenting over the claims of the patent (US Pat 10038497), since the claims 1-20, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example, see how Claim 1 of the instant application and Claim 1 of the Patent (US Pat 10038497) are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 10038497
An optical communications method comprising:
An optical communications system, comprising:

a modulator/demodulator (modem) to transmit outgoing communications data and to receive incoming communications data in a transceiver;

a main detector coupled to the modem to convert an optical signal representing the incoming communications data to an electrical signal for the modem;
detecting, by a processor, a current power level of a received optical signal in an optical transceiver; 


determining, by the processor, if the current power level of the received optical signal has changed from a previous power level; 

adjusting, by the processor, a data rate for the optical transceiver based on the current power level of the received optical signal having changed from the previous power level, wherein the new data rate is based upon a predetermined power threshold; and 





adjusting, by the processor, a sensitivity level of at least one detector and a bit rate of a modem in the optical transceiver based on the current power level of the received optical signal having changed from the previous power level.
an adaptive data rate processor to monitor the electrical signal from the main detector to determine a current power level of the optical signal, 






wherein the adaptive data rate processor dynamically adjusts a data rate of the modem based on the determined current power level of the optical signal and commands the modem to a new data rate based upon detecting a power level change from the current power level, wherein the new data rate is based upon a predetermined power threshold.


Claim 2, The optical communications system of claim 1, further comprising a control output for the adaptive data rate processor, wherein the adaptive data rate processor asserts the control output to dynamically adjust a sensitivity level of the main detector.

 
Although claim 1 of the instant application and claim 1 of the US Patent 10038497 have a different wording and rearrangement of terms, the claims are claiming common subject matter. The reasoning is the for the following. First, both claims are directed to an “optical transceiver” because claim 1 of the instant application explicitly recites an “optical transceiver” and claim 1 of the US Patent 10038497 recites a “transceiver” that transmits and receives “optical signals.” Second, claim 1 of the instant application recites the limitation “determining, by the processor, if the current power level … has changed from a previous power level” and claim 1 of the US Patent 10038497 recites “the adaptive data rate processor … detecting a power level change from the current power level.” Here, claim 1 of the US Patent 10038497 is also determining if a current power level has changed from a previous power level i.e. so as to command a modem to a new data rate. In addition, the concept of “determining, by a processor, if a current power level of a received optical signal has changed from a previous power level” is known in the art. For support, see Farrell (US Pub 20050238357) and more specifically Fig 1, paragraph [16] where a processor (e.g. 46, 24) determines if a current power level (e.g. a low peak in power as shown in graph 50) of a received optical signal (34) has changed from a previous power level (e.g. a high peak in power as shown in graph 50) i.e. so as to command a terminal to a new data rate.  In this case, implementing this concept into the adaptive data rate processor of claim 1 of the US Patent 10038497 is obvious and requires only ordinary skill in the art to perform. This is because both systems are similar and have overlapping components. Moreover, this combination is a simple implementation of a known concept of a known processor (e.g. 46, 24) into another similar adaptive data rate processor for its improvement and for optimization and which combination yields practicable results. After the combination, the adaptive data rate processor of claim 1 of the US Patent 10038497 will use the graph 50 which shows power fluctuations based on atmospheric conditions for the purpose of better commanding/controlling the modem to a new data rate. Therefore, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 10848241. Third, Claim 1 of the instant application recites the limitation “adjusting, by the processor a bit rate of a modem in the optical transceiver based on the current power level of the received optical signal having changed from the previous power level.” Here, claim 1 of the US Patent 10038497 teaches this limitation because it recites “the adaptive data rate processor adjusts a data rate of the modem based on the determined current power level of the optical signal” which has changed. In this case, the Examiner is interpreting that the “data rate” and the “bit rate” are the same. Therefore, this limitation of claim 1 of the instant application is being taught by claim 1 of the US Patent 10038497 and is not patentably distinct. Fourth, Claim 1 of the instant application recites the limitation “adjusting, by the processor, a sensitivity level of at least one detector” and claim 2 of the US Patent 10038497 recites “the adaptive data rate processor … dynamically adjust a sensitivity level of the main detector.” Here, claim 2 of the US Patent 10038497 is also adjusting a sensitivity level of a detector. In addition, the concept of “adjusting, by a processor, a sensitivity level of at least one detector based on a current power level of a received optical signal having changed from a previous power level” is known in the art. For support, see Koiwai (US Pub 20100316394) and more specifically Fig 9, paragraphs [54][57] where a processor (e.g. 19, 21) adjusts a sensitivity level (i.e. via a bias 20) of at least one detector (APD 11) based on a current power level (e.g. input optical power (-26) as shown in graph of Fig 11A) of a received optical signal having changed from a previous power level (e.g. input optical power (-28) as shown in graph of Fig 11A). In this case, implementing this concept into the adaptive data rate processor of claim 1 of the US Patent 10038497 is obvious and requires only ordinary skill in the art to perform. This is because both systems are similar and have overlapping components. This combination is a simple implementation of a known concept of a known processor (e.g. 19, 21) into another similar adaptive data rate processor for its improvement and for optimization and which combination yields practicable results. After the combination, the adaptive data rate processor of claim 1 of the US Patent 10038497 will use the graph of Fig 11A which shows an APD bias voltage being dependent on a change in input optical power for the purpose of better commanding/controlling the sensitivity level of the main detector. Therefore, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 10848241. Lastly, limitations of Claim 1 of the instant application appear to be a broader version of limitations of Claim 1 of the US Patent 10038497, therefore, the limitations of Claim 1 of the US Patent 10038497 teach the limitations of Claim 1 of the instant application. In conclusion, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 10038497.  


Claims 1-20 of the instant application are rejected on the grounds of non-statutory double patenting over the claims of the patent (US Pat 10848241), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter.

As an example, see how Claim 1 of the instant application and Claim 1 of the Patent (US Pat 10848241) are claiming common subject matter.

Claim 1 of the instant application
Claim 1 of the US Patent 10848241
An optical communications method comprising:
An optical communications system, comprising:

a modulator/demodulator (modem) configured to transmit outgoing communications data and to receive incoming communications data in a transceiver;

a main detector coupled to the modem, the main detector configured to convert an optical signal representing the incoming communications data to an electrical signal for the modem;
detecting, by a processor, a current power level of a received optical signal in an optical transceiver; 



determining, by the processor, if the current power level of the received optical signal has changed from a previous power level; 

adjusting, by the processor, a data rate for the optical transceiver based on the current power level of the received optical signal having changed from the previous power level, wherein the new data rate is based upon a predetermined power threshold; and 










adjusting, by the processor, a sensitivity level of at least one detector and a bit rate of a modem in the optical transceiver based on the current power level of the received optical signal having changed from the previous power level.
an adaptive data rate processor configured to monitor the electrical signal from the main detector to determine a current power level of the optical signal, 







wherein the adaptive data rate processor is configured to dynamically adjust a data rate of the modem based on the determined current power level of the optical signal and based on whether the system is in: a coarse pointing mode wherein transmitter and receiver terminals are directed to search for other communicating terminals, a mid-mode for acquisition in which the transmitter and receiver terminals are localized to a region, or a tracking mode in which the transmitter and receiver terminals have locked positions for transmitting and receiving data between the terminals.


Claim 2. The optical communications system of claim 1, further comprising a control output for the adaptive data rate processor, wherein the adaptive data rate processor is configured to assert the control output to dynamically adjust a sensitivity level of the main detector.

  
Although claim 1 of the instant application and claim 1 of the US Patent 10848241 have a different wording and rearrangement of terms, the claims are claiming common subject matter. The reasoning is the for the following. First, both claims are directed to an “optical transceiver” because claim 1 of the instant application explicitly recites an “optical transceiver” and claim 1 of the US Patent 10848241 recites a “transceiver” that transmits and receives “optical signals.” Second, claim 1 of the instant application recites the limitation “determining, by the processor, if the current power level … has changed from a previous power level.” Here, the concept of “determining, by a processor, if a current power level of a received optical signal has changed from a previous power level” is known in the art. For support, see Farrell (US Pub 20050238357) and more specifically Fig 1, paragraph [16] where a processor (e.g. 46, 24) determines if a current power level (e.g. a low peak in power as shown in graph 50) of a received optical signal (34) has changed from a previous power level (e.g. a high peak in power as shown in graph 50) i.e. so as to command a terminal to a new data rate.  In this case, implementing this concept into the adaptive data rate processor of claim 1 of the US Patent 10848241 is obvious and requires only ordinary skill in the art to perform. This is because both systems are similar and have overlapping components. Moreover, this combination is a simple implementation of a known concept of a known processor (e.g. 46, 24) into another similar adaptive data rate processor for its improvement and for optimization and which combination yields practicable results. After the combination, the adaptive data rate processor of claim 1 of the US Patent 10848241 will use the graph 50 which shows power fluctuations based on atmospheric conditions for the purpose of better commanding/controlling the modem to a new data rate. Therefore, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 10848241. Third, Claim 1 of the instant application recites the limitation “adjusting, by the processor  a bit rate of a modem in the optical transceiver based on the current power level of the received optical signal having changed from the previous power level.” Here, claim 1 of the US Patent 10848241 teaches this limitation because it recites “the adaptive data rate processor adjusts a data rate of the modem based on the determined current power level of the optical signal” which has changed. In this case, the Examiner is interpreting that the “data rate” and the “bit rate” are the same. Therefore, this limitation of claim 1 of the instant application is being taught by claim 1 of the US Patent 10848241 and is not patentably distinct. Fourth, Claim 1 of the instant application recites the limitation “adjusting, by the processor, a sensitivity level of at least one detector” and claim 2 of the US Patent 10848241 recites “the adaptive data rate processor …dynamically adjust a sensitivity level of the main detector.” Here, claim 2 of the US Patent 10848241 is also adjusting a sensitivity level of a detector. In addition, the concept of “adjusting, by a processor, a sensitivity level of at least one detector based on a current power level of a received optical signal having changed from a previous power level” is known in the art. For support, see Koiwai (US Pub 20100316394) and more specifically Fig 9, paragraphs [54][57] where a processor (e.g. 19, 21) adjusts a sensitivity level (i.e. via a bias 20) of at least one detector (APD 11) based on a current power level (e.g. input optical power (-26) as shown in graph of Fig 11A) of a received optical signal having changed from a previous power level (e.g. input optical power (-28) as shown in graph of Fig 11A). In this case, implementing this concept into the adaptive data rate processor of claim 1 of the US Patent 10848241 is obvious and requires only ordinary skill in the art to perform. This is because both systems are similar and have overlapping components. This combination is a simple implementation of a known concept of a known processor (e.g. 19, 21) into another similar adaptive data rate processor for its improvement and for optimization and which combination yields practicable results. After the combination, the adaptive data rate processor of claim 1 of the US Patent 10848241 will use the graph of Fig 11A which shows an APD bias voltage being dependent on a change in input optical power for the purpose of better commanding/controlling the sensitivity level of the main detector. Therefore, this limitation of claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent 10848241. Lastly, limitations of Claim 1 of the instant application appear to be a broader version of limitations of Claim 1 of the US Patent 10848241, therefore, the limitations of Claim 1 of the US Patent 10848241 teach the limitations of Claim 1 of the instant application. In conclusion, for at least these reasons, Claim 1 of the instant application is not patentably distinct from Claim 1 of the US Patent 10848241.  
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the new data rate" in line 8.  However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a new data rate.”


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim rejections under 35 USC 112(b) as set forth in this office action and if the double patenting rejection(s) as described above are overcome (e.g. by filing a terminal disclaimer).


 Conclusion
No prior art rejection has been made for the claims.

The additional prior art considered pertinent to the Applicant’s disclosure and not relied upon is the following:

Tada (US Pub 20170033886) and more specifically Fig 1.

Zarkesh-Ha et al (US Pub 20160284878) and more specifically Fig 2.

Ballas (US Pub 20120076026) and more specifically Fig 1A.

Tsunoda et al (US Pub 20090238582) and more specifically Fig 1.

Laux et al (US Pat 7421248) and more specifically Fig 9.

Kitakado (US Pub 20070217357) and more specifically Fig 1.

Futami (US Pub 20060280511) and more specifically Fig 1.

Johnson et al (US Pat 6975599) and more specifically Fig 4.

Sidhu et al (US Pub 20050036595) and more specifically Fig 7.

Palin et al (US Pub 20040240377) and more specifically Fig 1.

Paoli et al (US Pub 20040086283) and more specifically Fig 1.

Wang (US Pub 20030087659) and more specifically Fig 1.

Masters et al (US Pat 6330278) and more specifically Fig 2.

Kleider et al (US Pat 6163766) and more specifically Fig 1.

Trotter (US Pat 5862141) and more specifically Fig 2.

Patel et al (US Pat 5513213) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636